Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3-11, 13-24 have been examined. Claims 1, 11, 20-22 have been amended. Claim 2, 12 have been canceled.  Claims 23-24 have been added. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (US 20130106684 hereinafter Weast) in view of Anderson et al. (US 20040198555 hereinafter Anderson) and further in view of Nolan et al. (US. 20080104104A1 hereinafter Nolan) and further in view of Martino et al. (WO2012170163A1 hereinafter Martino). 

With respect to claim 1, Weast teaches a computer-based system for measuring health-related activity, the computer-based system comprising: 
a wearable sensors for measuring health-related activity of a participant including heart rate, active calories, and a number of steps (‘684; Para 0202: by disclosure, Weast describes when worn by the user, the wearable device can track activity of the user. The activity tracked can vary including steps to be taken and certain parameters tracked include\ing heart rate, energy expenditure);
a display on a wireless handheld device to display health-related activity information to the participant and to receive, on the wireless handheld device from the participant (‘684; Para 0202: Weast also describes the wearable device also wirelessly interact with a mobile device associated with the user or remote website; Para 0144: Additionally, the USB device of the wearable electronic athletic device may be plugged into a computer wherein performance data can be automatically uploaded to a remote site or mobile device for further processing, display and review),
a defined health-related activity target with an associated discount to a scheduled periodic payment owed by the participant for the wearable sensor (‘684; Para 0250 for payment; Para 0381:  user interface also includes discount or other special offers for services, etc…); : 
a hardware processor and memory to execute program instructions to periodically perform  
accessing information on the scheduled periodic payment being made for the wearable sensor by the participant (‘684; Para 0250 for payment; Para 0381:  user interface also includes discount or other special offers for services, etc…). 

receiving data of physical activity from a variety of different data sources including two or more of 
a, i) access control systems at fitness facilities, and ii) user interface input via a web or web site file submission, (‘555; Abstract: The sub-routines are specific to the exercise activity data source and present one or more prompts requiring the member to input information. The inputted information is stored in a temporary data file located on the handheld device or transmitted immediately to a permanent member data file on a local server located in the health club. ); and 
b)    the wearable sensors (‘555; Para 0029)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate wearable device with health club exercise records system of Anderson into wearable device of Weast and the motivation is to provide the technique of payment of health related activity through the mobile device. 
Weast/Anderson does not, Nolan teaches   
converting the data accessed from the variety of different data sources in a variety of formats using application programming interface (API) integration into a useable format (‘104; Para 0007: data stored in the health integration network can be a health and/or fitness record ; these records can comprise a plurality data items such as blood pressure readings, insurance information, prescriptions, family history, personal medical history, diagnoses, allergies, X-rays, blood tests, etc. Additionally, the data can be fitness related, such as exercise routines, exercise goals, diets, virtual expeditions based on exercise routines, competitions, and the like, for example. The schema facilitates storing the data in a common format for subsequent retrieval, modification, and other access using application programming interface API);  
storing the data in the useable format into the memory (‘104; Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate wearable device of Weast /health club exercise records system of Anderson with the technique of health integration platform schema of Nolan and the motivation is to provide the technique of payment of health related activity through the mobile device. 
 
Weast/Anderson/Nolan does not, but Martino teaches 
automatically applying the associated discount to the scheduled periodic payment owed by the participant for the wearable sensor based on the progress that has been calculated (‘163; page/lines 21/32-22/12: a user may have an account associated with band 612 and enrolls in a participatory fitness program that, upon achieving certain milestones, results in the receipt of an award or promotion. For example, sensor 614 may detect that a user has associated his account with a program to receive a promotional discount towards the purchase of a portable Bluetooth® communications headset. However, using band 612, a 10 kilometer run at an 8-minute and 30-second per mile pace. Upon first detecting the completion of this event using input from, for example, a GPS sensor (not shown, but implementable as sensor 614), a pedometer, a clock, and an accelerometer, band 612 may be configured to send a signal or data via a wireless connection (i.e., data connection 642) to award system 654, which may be configured to retrieve the desired promotion from another database (e.g., a promotions database, an advertisement server, an advertisement network, or others) and then send the promotion electronically back to band 612 for further display or use (e.g., redemption) on a device in data connection with band 612 (not shown). Other examples of the above-described device types and other device types not shown or described may be implemented and are not limited to those provided;  
sending an update  with the associated discount to the display of the wireless handheld device with the progress which has been calculated (‘163; page/lines 22/5-12: send a signal or data via a wireless connection (i.e., data connection 642) to award system 654, which may be configured to retrieve the desired promotion from another database (e.g., a promotions database, an advertisement server, an advertisement network, or others) and then send the promotion electronically back to band 612 for further display or use (e.g., redemption) on a device in data connection with band 612 (not shown)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of claimed invention to incorporate media device, application and content management using sensory input of Martino into wearable device of Weast/Anderson/Nolan and the motivation is to provide the technique of payment of health related activity through the mobile device

Claim 11 and 20 are rejected as the same reason with claim 1. 

With respect to claim 3, the combined art teaches the computer-based system of claim 1, Weast discloses wherein the wearable sensors for measuring a participant’s activity includes a geographic location of the participant (‘684; Para 0265). 

Claim 13 is rejected as the same reason with claim 3. 

With respect to claim 4, the combined art teaches the computer-based system of claim 1, Martino discloses wherein the hardware processor to execute program instructions to periodically perform further includes: accessing social media information to determine the health-related activity; and calculating a progress of the participant meeting the defined health-related activity target based on the data recorded, the social media information, and the defined health-related activity target that has been selected (‘163; Fig. 5E illustrating a social media networking-related activities). 

Claim 14 is rejected as the same reason with claim 4. 

With respect to claim 5, the combined art teaches the computer-based system of claim 4, Martino discloses wherein the accessing social media information to determine the health-related activity includes verification by others in a group of social media information (‘163; Fig. 5E illustrating a social media networking-related activities). 

Claim 15 is rejected as the same reason with claim 5. 

With respect to claim 6, the combined art teaches the computer-based system of claim 1, Weast discloses wherein the hardware processor to execute program instructions to periodically perform further includes:  accessing participation in a training by an employer or third party; and calculating a progress of the participant meeting the defined health-related activity target based on the data recorded, the participation in the training, and the defined health-related activity target that has been selected (‘684; Para 0235). 

Claim 16 is rejected as the same reason with claim 6. 

With respect to claim 7, the combined art teaches the computer-based system of claim 1, Weast discloses wherein the hardware processor to execute program instructions to periodically perform further includes: accessing participation in a fitness program including a duration of the fitness program, a frequency of the fitness program, an amount of resistance provided by a machine in the fitness program, and maximum heart rate achieved during the fitness program; and calculating a progress of the participant meeting the defined health-related activity target based on the data recorded, the participation in the fitness program, and the defined health-related activity target that has been selected (‘684; Para 0202). 

Claim 17 is rejected as the same reason with claim 7. 

With respect to claim 8, the combined art teaches the computer-based system of claim 1, Weast discloses wherein the hardware processor to execute program instructions to periodically perform is performed daily (‘684; Para 0205).
 
Claim 18 is rejected as the same reason with claim 8. 

With respect to claim 9, the combined art teaches the computer-based system of claim 1, Weast discloses wherein the hardware processor to execute program instructions to periodically perform is performed weekly (‘684; Para. 0212).
 
Claim 19 is rejected as the same reason with claim 9. 

With respect to claim 10, the combined art teaches the computer-based system of claim 1, Weast discloses wherein the sending an update to the display of the wireless handheld device with the progress which has been calculated, the defined health-related activity target, and the data recorded by the wearable sensors (‘684; Para 0227).  

With respect to claim 21, the combined art teaches the computer-based system of claim 1, Martino discloses wherein the calculating a progress of the participant meeting the defined health-related activity target based on the data recorded and the defined health-related activity target that has been selected along with the status level associated with the participant further includes a health insurance product that the participant is enrolled and the status level indicates a degree of participation in a wellness program , whereby each status level causes a different associated discount to (‘163; page/lines 21/32-35: a user may have an account associated with band 612 and enrolls in a participatory fitness program that, upon achieving certain milestones, results in the receipt of an award or promotion).

 Claim 22 is rejected as the same reason with claim 21.  

With respect to claim 23, the combined art teaches the computer-based system of claim 1, Weast discloses wherein the progress includes a graphic indicating a percentage of a goal achieved, a time remaining to achieve the goal, and the associated discount to the scheduled periodic payment owed (‘684 ; Para 0235 Fig 55 illustrated percentage of goal perform,  time performed, etc…).
Claim 24 is rejected as the same reason with claim 22. 

Response to Arguments 
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references of Ander/Nolan being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686